Case 2:20-cv-12649-SFC-RSW ECF No. 103, PageID.578 Filed 08/23/21 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

 Rhonda Henderson, et al.,

        Plaintiffs,

 v.                                                             Case No. 20-12649

 Vision Property Management, LLP, et al.,                       Sean F. Cox
                                                                United States District Court Judge
       Defendants.
 ________________________________/


                              OPINION AND ORDER DENYING
                             DEFENDANTS’ MOTION TO DISMISS

        This is a civil rights class action. Plaintiffs allege Defendants violated the Fair Housing

 Act, the Equal Credit Opportunity Act, the Truth in Lending Act, and the Real Estate Settlement

 Procedures Act through “a deceptive home purchase program that discriminated against Black

 communities in Southeast Michigan.” (Pl’s Br., ECF No. 81, at PageID 484).

        The matter currently before the Court is Defendants Atalaya Capital Management LP

 (“Atalaya”) and ACM Vision V LLC (“ACM”)’s motion to dismiss, brought pursuant to FED. R.

 CIV. P. 12(b)(6). (ECF No. 81). For the reasons set forth below, the Court DENIES Atalaya and

 ACM’s motion.

                                           BACKGROUND

         On September 29, 2020, Plaintiffs Rhonda Henderson (“Henderson”), Roberta Faulks

 (“Faulks”), and Rachel Church (“Church”), on behalf of themselves and all other similarly situated

 (collectively, “Plaintiffs”) initiated this action. (ECF No. 1).




                                                    1
Case 2:20-cv-12649-SFC-RSW ECF No. 103, PageID.579 Filed 08/23/21 Page 2 of 13




        On January 6, 2021, Atalaya and ACM moved to dismiss pursuant to Rule 12(b)(6). (ECF

 No. 71). In an order regarding that motion, this Court granted Plaintiff the opportunity to file an

 amended complaint. (ECF No. 72).

        On January 29, 2021, Plaintiffs filed an Amended Complaint. (ECF No. 77). As such, that

 pleading superseded and replaced the original complaint. The filing of this new pleading also

 rendered moot the motion to dismiss pursuant to Rule 12(b)(6) (ECF No. 71) that challenged the

 original complaint.

        Because this matter comes before the Court on a motion to dismiss the Amended

 Complaint, the following allegations in Plaintiffs’ Amended Complaint are taken as true. (ECF

 No. 77); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        There are twenty-four Defendants in this case that Plaintiffs allege were involved in

 “discriminatory targeting of Black homebuyers for abusive credit terms in home purchase

 transactions.” (ECF No. 77 at PageID 308). The first named Defendant is Vision Property

 Management, LLP (“VPM”), which “regularly engages in the business of home purchase lending

 and home purchase transactions” (ECF No. 77, at PageID 312). “VPM decided which properties

 to acquire for its predatory lease with option to purchase scheme (which it called, in shorthand, its

 “LOP” program.)” (ECF No. 77, at PageID 312). “VPM was the entity that interfaced with all

 members of the Class, established the terms of the transactions, loaned the money, and serviced

 the loans and escrows.” (ECF No. 77, at PageID 312).

        Defendants involved in this motion to dismiss are Atalaya and ACM. Atalaya is a privately

 held, SEC-registered alternative investment advisory firm. (ECF No. 77 at PageID 351). Atalaya

 “funded and substantially participated in the design of the home purchase lending business of

 VPM.” (ECF No. 77 at PageID 317). ACM is a real estate investment trust, which was created by



                                                  2
Case 2:20-cv-12649-SFC-RSW ECF No. 103, PageID.580 Filed 08/23/21 Page 3 of 13




 Atalaya to hold title to numerous inhabited homes and become a counterparty on the associated

 LOP contracts. (ECF No. 77, at PageID 355).

        In their Amended Complaint, Plaintiffs allege one claim of “violation of the Fair Housing

 Act, 42 U.S.C. §§3604, 3605 Plaintiffs Henderson and Faulks Against VPM, VPM Holdings,

 Atalaya, the Successor Defendants, and the Affiliate Defendants” (Count One). (ECF No. 77, at

 PageID 388); one claim of “violation of the Equal Credit Opportunity Act, 15 U.S.C. § 1691 et

 seq. Plaintiffs Henderson and Faulks Against VPM, VPM Holdings, Atalaya, the Successor

 Defendants, and the Affiliate Defendants” (Count Two) (ECF No. 77, at PageID 396); one claim

 of “Violation of Truth in Lending Act All Plaintiffs Against VPM the Affiliate Defendants, and

 US Home Rentals, LLC” (Count Five1) (ECF No. 77, at PageID 403); one claim of “Violation of

 Truth in Lending Act’s Servicing Rules All Plaintiffs Against VPM” (Count Six) (ECF No. 77, at

 PageId 408); and one claim of “Violation of the Real Estate Settlement Procedures Act, 12 U.S.C.

 § 2601 et seq. All Plaintiffs Against VPM” (Count Seven) (ECF No. 77, at PageID 409). The

 relevant claims to this motion against Atalaya and ACM are Counts One, Two, and Five.

        The Amended Complaint is a lengthy 109 pages. (ECF No. 77). For the purposes of this

 motion to dismiss on behalf of two of the twenty-four Defendants, the Court will briefly summarize

 Plaintiff’s main allegations and only describe in detail the pleadings relevant to the two Defendants

 at issue: Atalaya and ACM.

        Plaintiffs allege that following the foreclosure crisis in 2008, Vision “developed a business

 model to exploit inequalities in the housing market for significant financial gain.” (ECF No. 77, at

 PageID 324). Vision bought dilapidated homes cheaply then sold them with a significant markup




 1
  Counts three, four, eight, and nine were dismissed without prejudice when the Court declined to
 exercise supplemental jurisdiction over the state law claims.
                                                  3
Case 2:20-cv-12649-SFC-RSW ECF No. 103, PageID.581 Filed 08/23/21 Page 4 of 13




 through a lease with option to purchase (“LOP”) to homebuyers who lacked other options for

 homeownership due to limited income and credit. (ECF No. 77, at PageID 324-326). Despite

 marketing its LOP program as a way to help people become homeowners, “almost no one entering

 into its contracts [] succeeded in becoming a homeowner.” (ECF No. 77, at PageID 331). “In sum,

 Vision’s program was designed to induce low-income homebuyers with few other options to invest

 significant money and make significant improvements to a home that, in all likelihood, they would

 never own.” (ECF No. 77, at PageID 336). Plaintiffs also allege “Vision’s practices both

 intentionally targeted Black prospective homebuyers because of their race and had a disparate

 impact on Black homebuyers and on the residents of predominantly Black neighborhoods in the

 greater Detroit area.” (ECF No. 77, at PageID 336).

        Regarding the involvement of Atalaya and ACM, Plaintiffs allege Vision’s actions “were

 possible only because of the funding it received from Atalaya.” (ECF No. 77, at PageID 350).

 VPM approached Atalaya in 2012 to be a potential lender to fund acquisition of properties through

 bulk transactions for its LOP program, including properties in Michigan. (ECF No. 77, at PageID

 351). In the email soliciting Atalaya to be an investor, VPM emphasized that the LOP program

 was only way to profit from severely distressed foreclosed homes. (ECF No. 77, at PageID 351-

 352). Atalaya began funding VPM’s property acquisitions in 2013. (ECF No. 77, at PageID 352).

        Based on information uncovered by regulators in New York, Wisconsin, and Pennsylvania,

 as well as Plaintiffs’ investigation in this case, VPM operated similarly in all states where it

 acquired properties. (ECF No. 77, at PageID 355). In the Amended Complaint, Plaintiffs cite to

 findings made in the public record by the New York Attorney General and Department of Financial

 Services after an investigation (the “New York findings”). The following allegations stem from

 information gained from the New York findings.



                                                4
Case 2:20-cv-12649-SFC-RSW ECF No. 103, PageID.582 Filed 08/23/21 Page 5 of 13




        Atalaya consulted with VPM regarding the terms and structure of its LOP form
        agreement, obtained tax opinions that shaped how Vision structured the LOP
        agreement, and received financial records that showed how VPM internally tracked
        its contracts in a manner similar to a land contract, internally recording the interest
        rate and true duration of the loan, information not disclosed to homebuyers in the
        LOP contract.

 (ECF No. 77, at PageID 352). Atalaya received regular reporting regarding Vision’s business from

 Vision’s owners and senior management, reviewed the performance of the properties sold by

 Vision, and conducted due diligence on Vision’s operations. (ECF No. 77, at PageID 352). Atalaya

 either was aware, or should have been aware, that VPM was engaged in an illegal, predatory

 mortgage lending business, but nonetheless agreed to fund property acquisitions by Vision, and

 thereby help Vision expand its operations. (ECF No. 77, at PageID 353). Atalaya knew or should

 have known that Vision entered into transactions with consumers who were unlikely to be able to

 afford the ongoing monthly payments along with the costs of repairing properties, and without

 assessing consumers’ ability to repay the loans while making the required repairs. (ECF No. 77, at

 PageID 354). Atalaya knew that VPM’s LOP agreement was structured to require consumers to

 give up any equity they had built up in the property upon default. (ECF No. 77, at PageID 354).

 Atalaya knew that Vision did not report payments consumers made under the LOP agreements to

 credit reporting agencies because VPM was trying to evade regulators. (ECF No. 77, at PageID

 354). Vision wrote in a June 2012 email that its practice of not reporting to credit agencies kept it

 “below the radar of being a ‘regulated lender’, which is important to the business model.” (ECF

 No. 77, at PageID 354).

        Atalaya was VPM’s most significant funder during the period of time when it was

 acquiring the vast majority of the inventory for its LOP business. (ECF No. 77, at PageID 354).

 VPM’s business model involved seller financing. (ECF No. 77, at PageID 355). Because Atalaya




                                                  5
Case 2:20-cv-12649-SFC-RSW ECF No. 103, PageID.583 Filed 08/23/21 Page 6 of 13




 funded VPM’s acquisition of the homes, Atalaya also acted as a lender by providing the source of

 capital and benefiting from the stream of payments over time. (ECF No. 77, at PageID 355).

        Atalaya created ACM, a real estate investment trust, to hold title to numerous inhabited

 homes and become a counterparty on the associated LOP contracts. (ECF No. 77, at PageID 355).

 ACM purchased LOP contracts that had been originated by Vision entities in various states. (ECF

 No. 77, at PageID 355). As such, it was the assignee of these LOP contracts and became the record

 owner of the real estate, subject to the purchaser’s contract to buy. (ECF No. 77, at PageID 355).

        ACM purchased properties from VPM affiliates, including at least 70 properties form VPM

 affiliates in the Detroit CSA. (ECF No. 77, at PageID 356). ACM held properties it had acquired

 from Vision until at least 2020. (ECF No. 77, at PageID 356). Some of the properties ACM Vision

 sold were occupied by consumers in active LOP contracts. (ECF No. 77, at PageID 356). Others

 were sold as unoccupied REO property after a consumer unsuccessfully attempting to purchase

 the home through a LOP contract had been dispossessed. (ECF No. 77, at PageID 356). Court

 records reflect at least six evictions filed by ACM in Wayne County and at least eight in Genesee

 County. (ECF No. 77, at PageID 356). Many of the properties owned by ACM were located in

 majority Black communities. (ECF No. 77, at PageID 356).

        The three named Plaintiffs in this class action entered into LOP contracts in Southeastern

 Michigan. (ECF No. 77, at PageID 311).

                                    STANDARD OF REVIEW

        A motion to dismiss tests the legal sufficiency of the plaintiff’s complaint. To survive a

 motion to dismiss, the complaint must state sufficient “facts to state a claim to relief that is

 plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Claims comprised

 of “labels and conclusions, and a formulaic recitation of the elements of a cause of action will not



                                                  6
Case 2:20-cv-12649-SFC-RSW ECF No. 103, PageID.584 Filed 08/23/21 Page 7 of 13




 do.” Id. at 555. “A claim has facial plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 Ashcroft v. Iqbal, 556 U.S. 662 (2009).

          Although the Court must accept all well-pleaded factual allegations as true for purposes of

 a motion to dismiss, the Court is “not bound to accept as true a legal conclusion couched as a

 factual allegation.” Twombly, 550 U.S. at 555. Thus, to avoid dismissal, “a complaint must contain

 sufficient factual matter,” accepted as true, to state a claim for relief that is plausible on its face.

 Id. at 678. In practice, a complaint must contain either direct or inferential allegations respecting

 all the material elements to sustain recovery under some viable legal theory. Lillard v. Shelby

 County Bd. of Educ., 76 F.3d 716, 726 (6th Cir. 1996).

          “A complaint should not be dismissed for failure to state a claim unless it appears beyond

 doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to

 relief.” Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir. 1993). “The fundamental purpose of pleadings

 under the Federal Rules of Civil Procedure is to give adequate notice to the parties of each side’s

 claims and to allow cases to be decided on the merits after an adequate development of the facts.”

 Id.

          “When a court is presented with a Rule 12(b)(6) motion, it may consider the Complaint

 and any exhibits attached thereto, public records, items appearing in the record of the case and

 exhibits attached to defendant’s motion to dismiss so long as they are referred to in the Complaint

 and are central to the claims contained therein.” Weiner v. Klais & Co., 108 F.3d 86, 89 (6th Cir.

 1997).

                                            ANALYSIS




                                                    7
Case 2:20-cv-12649-SFC-RSW ECF No. 103, PageID.585 Filed 08/23/21 Page 8 of 13




          As an initial matter, Atalaya and ACM argue that Plaintiffs’ allegations and references to

 the New York findings should be disregarded. (Def’s Br. at PageID 461-463). After the

 investigation, Atalaya and ACM entered into a consent Assurance of Discontinuation, which states

 that it “is not intended for use by any third party in any other proceeding.” (Def’s Br. at PageID

 461). However, Atalaya and ACM do not cite any authority to support this assertion. (Def’s Br. at

 PageID 461-463). Therefore, the Court denies Atalaya’s request to disregard the Plaintiffs’

 references to the New York findings.

          To support their motion to dismiss, Atalaya and ACM argue that Plaintiffs state no

 plausible claim against them for violation of (1) the Fair Housing Act; (2) the Equal Opportunity

 Act. ACM further argues that Plaintiffs have failed to state a claim against them for violation of

 (3) the Truth in Lending Act.2 The Court will address each claim in turn.

 I. Fair Housing Act (Count I)

          Count One of the Amended Complaint alleges a violation of the Fair Housing Act (“FHA”),

 42 U.S.C. §§ 3604, 3605. The FHA prohibits practices that “otherwise make unavailable or deny,

 a dwelling to any person because of race, color, religion, sex, familial status, or national origin.”

 42 U.S.C. § 3604(a). The FHA also prohibits discrimination in “the terms, conditions, or privileges

 of sale or rental of a dwelling, or in the provision of services or facilities in connection therewith”

 because of membership in a protected class. 42 U.S.C. § 3604(b).

          As Plaintiffs note, the Supreme Court and Sixth Circuit have repeatedly found that the

 language of the FHA is “broad and inclusive.” Trafficante v. Metro. Life Ins. Co., 409 U.S. 205,

 209 (1972). “Congress intended § 3604 to reach a broad range of activities that have the effect of

 denying housing opportunities to a member of a protected class.” Michigan Protection and



 2
     Defendants address this argument in their supplemental motion. (ECF No. 82).
                                                   8
Case 2:20-cv-12649-SFC-RSW ECF No. 103, PageID.586 Filed 08/23/21 Page 9 of 13




 Advocacy Service, Inc. v. Babin, 18 F.3d 337, 344 (6th Cir. 1994). Section 3064 applies “not only

 to actors who were directly involved in the real estate business, but also actors who directly affect

 the availability of housing, such as state or local governments.” Babin, 18 F.3d at 344. The

 language of the act “was designed to target those who owned or disposed of property, and those

 who, in practical effect, assisted in those transactions of ownership and disposition.” Babin, 18

 F.3d at 345.

        Given the Sixth Circuit’s broad interpretation, the Court finds Atalaya and ACM’s alleged

 conduct falls within § 3604(a). Specific to Atalaya, Plaintiffs allege

        Atalaya enabled Vision’s discriminatory actions by acting as the primary funder of
        Vision’s property acquisitions and helping design the predatory and abusive terms
        of its LOP contract and Vision marketed to Black communities through targeted
        advertising. Atalaya knew detailed information about Vision’s business model,
        including its discriminatory practice of acquiring properties through REO bulk
        sales in the Detroit CSA. On information and belief, Atalaya’s review of Vision’s
        business model included information related to Vision’s marketing and advertising
        practices. Atalaya also participated in decisions regarding individual properties and
        contracts that were in default.

 (ECF No. 77, at PageID 394). This is sufficient to allege that Atalaya was “an actor who directly

 affect[ed] the availability of housing.” Babin, 18 F.3d at 344. Specific to ACM, Plaintiffs allege

 that ACM “held legal title to properties acquired through Vision’s discriminatory bulk sales

 practice and acquired for Vision’s predatory LOP scheme targeting Black communities.” (ECF

 No. 77, at PageID 394). This is also sufficient to allege that ACM “owned or disposed of property”

 under § 3604.

        The FHA also makes it unlawful “for any person or other entity whose business includes

 engaging in residential real estate-related transactions to discriminate against any person in making

 available such a transaction, or in the terms or conditions of such a transaction” because of

 membership in a protected class. 42 U.S.C. § 3605 (a). Residential real estate-related transactions



                                                  9
Case 2:20-cv-12649-SFC-RSW ECF No. 103, PageID.587 Filed 08/23/21 Page 10 of 13




 are defined by the FHA as “the making or purchasing of loans or providing other financial

 assistance for purchasing, constructing, improving, repairing, or maintaining a dwelling; or

 secured by residential real estate.” 42 U.S.C. § 3605(b).

        Atalaya falls under this definition under Plaintiffs allegation. VPM’s business model

 included seller financing, and “Atalaya funded VPM’s acquisition of the homes, [therefore]

 Atalaya also acted as a lender by providing the source of capital and benefiting from the stream of

 payments over time.” (ECF No. 77, at PageID 355).

        Therefore, the Court finds that Plaintiffs have adequately alleged a claim against Atalaya

 and ACM under the Fair Housing Act.

 II. Equal Credit Opportunity Act (Count II)

        Count Two of the Amended Complaint alleges a violation of the Equal Credit Opportunity

 Act (“ECOA”), 15 U.S.C. § 1691. Under the ECOA, it is unlawful for “any creditor to discriminate

 against any applicant, with respect to any aspect to of a credit transaction on the basis of race,

 color, religion, national origin, sex or marital status, or age.” 15 U.S.C. § 1691(a). Under the

 ECOA, “credit” means “the right granted by a creditor to an applicant to defer payment of a debt,

 incur debt and defer its payment, or purchase property or services and defer payment therefor.” 12

 C.F.R § 1002.2(j). A “creditor,” under the ECOA, means “a person who, in the ordinary course of

 business, regularly participates in a credit decision, including setting the terms of the credit. The

 term creditor includes a creditor’s assignee, transferee, or subrogee who so participates” 12 C.F.R.

 § 1002.2(l).

        Plaintiffs correctly argue that the LOP contracts constitute “credit” under the ECOA

 because they provide for the consumer’s right to purchase the home and defer payment of the

 purchase price. 12 C.F.R § 1002.2(j). Plaintiffs are also correct that Atalaya and ACM are



                                                  10
Case 2:20-cv-12649-SFC-RSW ECF No. 103, PageID.588 Filed 08/23/21 Page 11 of 13




 “creditors” under the ECOA because they “participate[d] in a credit decision.” 12 C.F.R. §

 1002.2(l). As established above, Plaintiffs pled that Atalaya funded the purchase of properties that

 were then sold to homebuyers through Vision’s seller-financed loans. (ECF No. 77, at PageID

 355). Then Atalaya received a stream of payments as homebuyers sent their payments to Vision.

 (ECF No. 77, at PageID 355). Plaintiffs also alleged:

        Atalaya consulted with Vision regarding the terms of the LOP agreement Vision
        intended to use and knew that it was financing Vision’s bulk purchase of REO
        properties, including from government and quasi-government agencies. Atalaya, in
        the ordinary course of business, participated in the credit decisions, including
        setting the terms of the transactions Vision would extend to consumers.

 (ECF No. 77, at PageID 401). Regarding ACM, Plaintiffs alleged,

        ACM Vision V purchased active LOP contracts from Vision, including at least 70
        properties in the Detroit CSA. Many of these properties were located in majority
        Black Census tracks. ACM Vision V was the assignee and creditor of these
        transactions. On information and belief, as an arm of Atalaya, ACM Vision V
        participated in the decision to extend credit through Vision’s LOP program.

 (ECF No. 77, at PageID 402). This is sufficient to establish a plausible ECOA claim. Atalaya is a

 creditor because of its direct participation in the extension of credit and ACM is an assignee.

        The Court finds that Plaintiffs have adequately alleged an ECOA claim against Atalaya

 and ACM.

 III. Truth in Lending Act (Count V)

        In Count Five, Plaintiffs allege a violation of the Truth in Lending Act (“TILA”), 15 U.S.C.

 § 1601 et seq. against ACM.

        Defendants did not address Count Five in their Second Motion to Dismiss (ECF No. 80).

 Instead, after Plaintiffs noted this omission in their response brief, Defendants emailed Plaintiffs

 asking them to dismiss the TILA claim. (Pl’s Br. at PageID 537). Then less than an hour later,

 ACM filed another motion seeking to dismiss Plaintiffs’ TILA claim. (ECF No. 82). Plaintiffs note



                                                 11
Case 2:20-cv-12649-SFC-RSW ECF No. 103, PageID.589 Filed 08/23/21 Page 12 of 13




 that this violates FED. R. CIV. P. 12(g) and Local Rule 7(a) and request that the Court deny this

 motion as procedurally improper.

         Regardless of the procedural issues, ACM’s motion is insufficient. ACM merely states,

 “Count V of the FAC contains no specific allegations regarding disclosures made or not made by

 ACMV.” (ECF No. 82). Similarly, at oral argument, ACM’s counsel took the position that Count

 V should be dismissed against ACM because none of the named plaintiffs could identify ACM

 specifically as the party that held title to their homes.

         However, in the Amended Complaint, Plaintiffs list ACM as an Affiliate Defendant. They

 further allege: “[t[he Affiliate Defendants held title to the homes and also entered into transactions

 as a counter-party to the contract. VPM and the Affiliate Defendants engaged in a joint venture, in

 which they acted together as creditors in the transactions. For purposes of this Count, VPM and

 the Affiliate Defendants are jointly referred to as “Vision.” (ECF No. 77, at PageID 404). The

 Amended Complaint states that Vision’s transactions are subject to the TILA and goes on to list

 the many ways Plaintiffs allege Vision’s transactions violated the TILA, including not making the

 proper disclosures to Plaintiffs, failing to verify Plaintiffs’ ability to pay through documented

 income and assets; failing to obtain a written appraisal from a licensed or certified appraiser; and

 failing to maintain an escrow account. (ECF No. 77 PageID 404 -407).

         At this stage of the litigation, the parties have not yet had the benefit of discovery. For the

 purposes of a motion to dismiss, the Court must accept Plaintiffs factual allegations in the

 Amended Complaint as true. Twombly, 550 U.S. at 555. During discovery, ACM may learn the

 specific entity that held title to the named Plaintiff’s homes. At that time, ACM may bring its

 argument during a motion for summary judgment.




                                                    12
Case 2:20-cv-12649-SFC-RSW ECF No. 103, PageID.590 Filed 08/23/21 Page 13 of 13




        But at this stage of the litigation, the Court finds that Plaintiffs have adequately alleged a

 plausible TILA claim against ACM.

                                          CONCLUSION

        For the reasons explained above, the Court DENIES Atalaya and ACM’s motion to

 dismiss.


        IT IS SO ORDERED.

 Dated: August 23, 2021                               s/Sean F. Cox
                                                       Sean F. Cox
                                                       U. S. District Judge




                                                 13
